Title: From Thomas Jefferson to Daniel Call, 28 September 1799
From: Jefferson, Thomas
To: Call, Daniel



Sir
Monticello Sep. 28. 99.

I recieved yesterday your favor of the 23d. the Sheriff of this county had informed me that he had served the process on the guardians of all Henderson’s children under age of which description are the two in Kentucky; their guardian however is here and I had hoped the service was compleat. should I be mistaken in this, I would still prefer taking the decree finally against the others. as I am immediately to build it is necessary for me to know where my mill house may be placed, which will depend on this decree, & I presume I may afterwards have process served on the two in Kentucky & then close the decree as to them. besides they can in no event have it changed but for error in the substance of it, of which there can be no fear. however I hope, as I first mentioned that the service on their guardians will make it final now. having never before been concerned in a case of this nature I shall be at a loss (unless the decree is precise) as to the following particulars. who is to abate the dam & at whose expence? who is to fix on the antient level of the water? the bill stated the matter below the truth, that the oath might be safe. and by examination since that time it is most clear that Morgan’s deposition as to the height to which the dam of Henderson had raised the water on me was a foot or two less than the reality. there are still living some very material witnesses as to this fact. shall I be at liberty to take back the stone of which Henderson’s dam is built, and which was mostly taken from my land as stated in the bill & Morgan’s deposition? I shall be glad of your instructions in these points, & how to proceed in having the decree executed. it is material for me to recieve it as soon as rendered, that I may have it executed before my departure for Congress. I am with esteem Sir
Your most obedt. servt

Th: Jefferson

